PER CURIAM.
This appeal recurs upon a mandate issued by the Supreme Court of Florida on December 11, 2003. We vacate the harmless error analysis portion of our previous opinion, recorded at 834 So.2d 923, and conform in all respects to the opinion of the Supreme Court recorded at 863 So.2d 1189 (Fla.2003). As directed by that opinion and mandate we now apply the principles announced in Goodwin v. State, 751 So.2d 537 (Fla.1999), and State v. DiGuilio, 491 So.2d 1129 (Fla.1986), and reconsider this matter under the DiGuilio harmless error standard.
Accordingly, we hereby affirm the conviction and sentence under review finding that, although the trial court abused its discretion in not permitting the defense to elicit the fact that Hunt had been expelled from the police explorers, there was no *638reasonable possibility that this error affected the verdict. We therefore, affirm.